Citation Nr: 1530095	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-37 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus.
	
2.  Entitlement to service connection for hepatitis B. 

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active service from November 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before a Decision Review Officer (DRO) in June 2009, and a copy of the transcript of this hearing is of record.

The appeal was previously before the Board in January 2012.  Upon review of the claims file, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the Veteran's claim for hypertension.  An opinion was obtained in February 2012, and an addendum opinion in April 2012.  In an August 2012 decision, the Board remanded the claims for service connection for hepatitis B, PTSD, and an acquired psychiatric disability other than PTSD.  The Board denied the claim for service connection for hypertension.  

The Veteran appealed the denial of service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the Veteran's attorney before the Court and the attorney for the Secretary (the Parties) remanding the appeal as to hypertension back to the Board for further consideration.  

In March 2014, the Board remanded the three claims previously remanded and the issue of entitlement to service connection for hypertension to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development to include additional VA examinations.  The AMC completed the additional development as directed.  In a September 2014 decision, the RO granted service connection for persistent depressive disorder, and the Veteran did not disagree with the decision.  The issue is no longer on appeal.  In a September 2014 supplemental statement of the case (SSOC), the RO continued to deny the claims of service connection for hypertension, hepatitis B, and PTSD, and returned the case to the Board for further appellate review.  Therefore, there was compliance with this remand directive, in turn allowing the Board to proceed with its consideration of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104 -05 (2008); Dyment v. West, 13 Vet. App. 141.


FINDINGS OF FACT

1.  Hypertension was not manifested during service or within one year from the Veteran's discharge from service, is not the result of any disease or injury in service and is not caused or aggravated by service-connected diabetes mellitus. 

2.  Hepatitis B was not manifested during service and is not the result of any disease or injury in service.

3.  The Veteran does not have PTSD of service origin.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been incurred or aggravated therein, and it is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for hepatitis B are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).

3.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).  By way of an April 2007 letter, VA notified the Veteran of the information and evidence need to substantiate his claims before the RO's initial adjudication of the claims in July 2007.  Accordingly, the Board finds that VA satisfied its duty to notify.  

With regard to VA's duty to assist in the development of the claims, VA assisted the Veteran in the procurement of his service treatment records (STRs), pertinent VA treatment records, Social Security Administration (SSA) disability records, and made reasonable efforts to obtain records of the Veteran's non-VA treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Also pursuant to VA's duty to assist, the Veteran was afforded multiple VA examinations to obtain opinions as to the etiology of his claimed disorders.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination and opinion reports, in conjunction, are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  The Board finds that no further notice or assistance is required.

II.  Laws and Regulations

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Hypertension shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Hypertension is not a disease identified as presumptively associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.303(e).  However, the statutory and regulatory provisions governing presumptive service connection for certain diseases deemed to be associated with herbicide exposure is a legal consideration rather than a medical consideration.  The exclusion of a disability from the list of disabilities for which presumptive service may be assigned does not preclude service connection on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in conformance with the Diagnostic and Statistical Manual (DSM-IV) criteria; (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).

If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Analysis 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).
	
      A. Hypertension 

The Veteran's STRs, including a September 1970 enlistment examination and March 1972 separation examination reports, fail to show treatment for hypertension while on active duty.

Post-service VA treatment records dated from January 2003 to April 2014 include a diagnosis of hypertension.  Private treatment records from March 1992 to July 1999 are negative for any diagnosis of hypertension.  A July 1999 private treatment record included a diagnosis of borderline hypertension.  A June 2001 private treatment record included a diagnosis of mild hypertension.  During an August 2007 VA Agent Orange examination, the Veteran reported exposure to herbicides while in Vietnam.  In an October 2008 substantive appeal, the Veteran asserted that he has had high blood pressure since 1974. 

During a June 2007 DRO hearing, the Veteran testified that he was treated for his hypertension after he was diagnosed with diabetes.  

The Veteran underwent a VA examination in February 2010.  The examiner noted that he has had hypertension since at least as June 2001, when it was noted in a hand-written private clinic note.  The Veteran reported he has had hypertension since around that time or since 2000.  Medicines were not started for hypertension until May 2007.  His was also advised of dietary modifications for diabetes.  In November 2008, he was started on medication for diabetes.  The examiner determined that the Veteran's hypertension is essential and it is not secondary to diabetes as there is no evidence of a diabetic nephropathy contributing to hypertension.  Also, diabetes was diagnosed in May 2007 and hypertension in 2001 hence hypertension is not due to diabetes.

In a February 2011 VA examination, the Veteran reported the onset of his hypertension was in 1985.  He reported his diagnosis was given after going through a work physical.  He was monitored initially and later placed on medication.  After a physical examination, the examiner noted a diagnosis of essential hypertension.  The examiner stated he could not give an opinion as to aggravation without resorting to speculation. 

In a February 2012 VHA opinion, the physician found that the Veteran has primary (or essential) hypertension which is the most common type of hypertension.  The exact etiology of this type of hypertension is not clear, but is related to common risks factors such as obesity and sleep apnea.  The less common forms are more severe in the elevation of blood pressure, which the Veteran does not have as his blood pressure has not been that elevated.  These other forms of hypertension include primary hyperaldosteronism pheochromocytoma, renal vascular disease, and Cushing's disease.  Moreover his blood pressure appears to be easily controlled with medication (typically he has only been on one).  This is an indication that he has primary hypertension.  It is not likely that his hypertension is related to his service period from 1970 to 1972 as there is no evidence that show a link between service activity and hypertension.  The examiner stated pathogenesis of his hypertension is not clear; however, diabetes in itself is not a cause of hypertension.  Therefore it is not likely that his hypertension is related to his service-connected diabetes.

In an April 2012 VHA clarification opinion, the physician noted that there is no scientific evidence or peer reviewed literature to suggest that an individual's service leads to hypertension.  There is no scientific evidence or peer reviewed literature that diabetes causes hypertension or that hypertension is permanently worsened or aggravated by diabetes.

In a June 2014 VA examination report, the examiner noted that in a January 2003 VA progress note, the Veteran stated he had had hypertension since the 1980s and had been on medication since the early 1990s.  The February 2011 VA examination report indicated that the Veteran reportedly was told he was hypertensive in 1985 after a work physical.  After a physical examination, the examiner reported that the Veteran carried a diagnosis of hypertension since the 1980s.  He started medication for hypertension in the 1990s.  The Veteran did not develop and get diagnosed with diabetes until 2007.  Therefore, his hypertension was present for years prior to his diabetes and there would be no way his diabetes caused his hypertension.  Once the Veteran developed diabetes, review of his primary care notes does not suggest any kidney changes that would have caused an elevation in his blood pressure.  Additionally, his blood pressure readings were fairly stable and his primary care notes state his blood pressure is stable or has fair control.  Thus, there is nothing to suggest there was any aggravation of his hypertension by his diabetes.

Upon careful review of the evidence of record, the Board finds that the competent and credible evidence of record does not show that the Veteran's current hypertension was caused or chronically worsened by his military service or his service-connected diabetes mellitus.  In other words, the preponderance of the evidence is against a finding that the Veteran's hypertension is related to an injury, event, or disease in service, or related to herbicide exposure, nor is it secondary to his service-connected disability.  As noted above, service connection for hypertension on a presumptive basis due to herbicide exposure is not permitted, and it has not otherwise been shown to be directly related to his presumed herbicide exposure.

The Board notes that the Veteran has a current diagnosis of hypertension; therefore, the crucial inquiry is whether the Veteran's hypertension is caused by or otherwise related to his military service, or secondary to his service-connected diabetes.  The Board concludes that the preponderance of the evidence indicates it is not.

Having reviewed the complete record, the Board finds that the preponderance of the evidence is against finding that the Veteran's current hypertension was incurred in or caused by his service or service-connected disorder.  

The Board notes that the objective evidence of hypertension is in 2001, nearly 30 years after separation from active service and cannot be presumed to have occurred in service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Further, to the extent that the Veteran asserts any continuous symptomatology associated with hypertension since service, service records including service separation records are negative for any complaints, findings, or a diagnosis associated with elevated blood pressure.  In this regard, greater probative weight is accorded contemporaneous records than the Veteran's most recent competent, but not credible, assertions in this regard.  Moreover, post-service records, including post-service medical records documenting the Veteran's report of the onset of hypertension as many years after service, support the onset of hypertension years after service discharge.  As such, the Board finds that the weight of both the lay and medical evidence is against a finding of continuity of symptomatology since service.

Furthermore, no medical professional has ever suggested that the Veteran's hypertension was related to his military service or service-connected disability, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In fact, both VA examiners and the VHA opinions indicated that there was no evidence of causation or aggravation of the Veteran's hypertension by his service or service-connected diabetes.  

Based on the unfavorable opinions of the VA examiners, and the lack of any medical evidence to refute the opinions, the Board finds that the overall weight of the evidence is against granting service connection for the hypertension being claimed, including as secondary to the service-connected diabetes.

      B.  Hepatitis B

The Veteran's service STRs, including a September 1970 enlistment examination and March 1972 separation examination reports, fail to show treatment for a liver disorder while he on active duty.  There is also no record of any exposure to blood products or other risk factors for hepatitis B virus exposure.

A January 1992 private laboratory test was positive for hepatitis B core antibodies.  Subsequent private laboratory testing conducted in March 1992 showed that the Veteran's hepatitis diagnostic profile was negative.  A private clinician wrote at the bottom of the March 1992 laboratory results that the Veteran's hepatitis B infection "was not recent and he is not infective or contagious now."

During a June 2009 DRO hearing, the Veteran asserted he has hepatitis B due to cuts or scratches he endured while working with solvents and jet fuel.  He also reported exposure to blood from other soldiers when he was washing out helicopters.  He indicated the first time he was diagnosed with hepatitis B was in 1973.

During a January 2013 VA examination, the examiner found the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event, or illness.  The examiner noted there is no evidence in the STRs that Veteran was exposed to hepatitis B risk factors or had any symptoms consistent with acute hepatitis B in the service.  Separation physical examination was silent for liver condition.  The first indication of hepatitis testing was with a private doctor in March 1992.  It is not clear why the testing was completed because there were no notes indicating suspicious symptoms and all liver function tests available to the undersigned were normal.  The doctor's testing indicated a past exposure to hepatitis B (which is noted due to the positive Hepatitis B core antibody.)  There was no evidence of acute hepatitis B (IgM testing was negative) or chronic hepatitis B (hepatitis B surface antigen, the marker for chronic/active hepatitis B was negative).  A past exposure to hepatitis B with negative markers for chronic/active infection has no long term health consequences. 

In this instance, the evidence fails to demonstrate that the Veteran has hepatitis or any residuals.  As such the Board finds that the Veteran does not have a current disability.  To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 'current disability' means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).

While the Board notes that there is some discrepancy as to whether the Veteran has had hepatitis B since service, the Board finds that the January 2013 VA examiner's opinion to be the most probative with regard to the Veteran's current diagnosis and etiology.  The VA examiner noted that the while the Veteran has had past exposure, hepatitis B with negative markers for chronic/active infection has no long term health consequences.  Furthermore, the Veteran has had no associated symptomatology after service and there is no indication that the Veteran currently has a current diagnosis or any residuals of hepatitis.

As noted above, the January 2013 VA examiner's opinion regarding the diagnosis and potential etiology of the Veteran's claimed hepatitis is the most probative medical evidence addressing whether the Veteran has hepatitis that could be linked to his active duty service, because this evidence is factually informed, medically based and responsive to this inquiry.  The examiner provided a full and complete rationale for the opinion.  As held by the Court, 'the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches'.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Thus, in this case, the Board finds that the VA examiner's opinion is entitled to the most probative weight regarding the diagnosis and etiology of the Veteran's claimed disorder.

Based on the unfavorable opinions of the VA examiner, and the lack of any current medical evidence to refute the opinion, the Board finds that the overall weight of the evidence is against granting service connection for hepatitis B.

      C.  PTSD

In this case, the Veteran asserts service-connection for PTSD is warranted in addition to his currently service-connected persistent depressive disorder. 

Post-service VA progress notes dated from July 2007 to April 2014 indicate complaints of psychiatric symptoms, with treatment including PTSD group therapy and medication.  In July 2007 VA progress notes, the Veteran reported nightmares and flashbacks from Vietnam.  The examiner referred him for psychiatric evaluation.  During an August 2007 VA PTSD consultation, the examiner deferred diagnosis.  A March 2009 SSA psychiatric evaluation included a diagnosis of depressive disorder.  VA progress notes dated in September and October 2009 include diagnoses of depression and PTSD.  In a December 2009 VA PTSD assessment, the Veteran complained of nightmares and daytime thoughts about his military experiences.  After a mental status evaluation, the social worker noted a diagnosis of PTSD.  A November 2012 PTSD screen was negative. 

During a January 2011 VA examination, the examiner determined that the Veteran does not meet the DMS-IV criteria for a diagnosis of PTSD.  The examiner noted a diagnosis of cannabis abuse in full sustain remission.  Based on his report, the claims file, and military service records, the examiner determined that it appeared that the Veteran does not meet the criteria for PTSD, as he did not report enough/avoidance or hyper arousal symptoms.  The examiner stated that it is quite likely that he met the full criteria for PTSD at one time; however, having been through treatment and taking medication, his report suggests that the symptoms are more residual rather than a pervasive experience for him.

During a December 2012 VA examination, the examiner noted the Veteran does not have a diagnosis of PTSD that conforms to the DSM-IV criteria based on the evaluation.  After an examination, the examiner found that the results of January 2011 examination were confirmed and, based on the results of the two examinations, the Veteran did not appear to meet the criteria for PTSD then or now.  He did not report enough avoidant symptoms or enough hyperarousal symptoms to qualify for the diagnosis.  At one time in the past, he had problems with anger and impulse control, but this was no longer a problem for him.  The examiner clarified that the statement that he likely he had PTSD in the past was made speculatively and in light of his report of having had temper problems in the past as well as having been fired from two jobs for insubordination.  Even if the Veteran had been given credit for anger issues, he still would not have met the criteria for PTSD.  It should have been said "Speculatively speaking the Veteran may have met the criteria for PTSD at one time."  In light of the speculative nature of the statement, the other questions of when he had PTSD, what the stressor was, if the stressor was related to hostile military activity, if the stressor was adequate to support the diagnosis, and so on, could not be addressed.  Regarding other psychiatric conditions, the examiner indicated that the Veteran was not reporting significant symptoms of depression as noted in the mental health treatment section of the report.  Therefore a psychiatric condition could not be diagnosed.

During a May 2014 VA examination, the examiner noted that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-V criteria based on the evaluation.  The examiner found that the Veteran has persistent depressive disorder with intermittent major depressive episodes.  The examiner indicated that although the number and severity of his symptoms fail to meet full criteria the Veteran has several symptoms related to the diagnosis of PTSD.  Specifically, he experiences disturbing/frightening nightmares, avoids stimuli associated with combat experiences, demonstrates irritability, experiences insomnia and has disturbing re-experiences or memories - but again they fall short of full PTSD criterion.  Furthermore these symptoms have not had a significant, pervasive impact upon him.  The examiner noted that the Veteran did have a symptom pattern that is consistent with the diagnosis of depression - specifically Persistent Depressive Disorder (Dysthymia) with intermittent Major Depressive episodes. 

In this case, service connection for PTSD is not warranted because the evidence weighs against a finding of a current diagnosis of service-related PTSD.  The January 2011, December 2012, and May 2014 VA examiners each found that, while the Veteran had some symptoms consistent with PTSD, the symptoms were not sufficient to warrant a diagnosis of PTSD.  

The Board recognizes that a VA psychiatrist noted a diagnosis of PTSD in September and October 2009 progress notes.  Also, a diagnosis of PTSD was made in the December 2009 VA PTSD assessment by a social worker.  However, these assessments are outweighed by the VA examiners' opinions given by VA examining psychologists that the Veteran does not have a current diagnosis of PTSD.  The VA treatment records do not contain a discussion of the rationale behind the diagnosis nor is there indication that the social worker or the VA treating psychiatrist reviewed the Veteran's claims file or service treatment records.  On the other hand, the VA examinations of record provide clearly included review of the claims file, consideration of previous diagnoses, and adequate rationale for each conclusion given.  

Therefore, the Board finds the VA examiners' opinions with regard to whether the Veteran has PTSD to be the most probative evidence of record with regard to that issue.  The Board concludes that the most competent and probative evidence of record shows that the Veteran has not received a valid diagnosis of PTSD in addition to his service-connected persistent depressive disorder.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

      D.  All Issues

Consistent with 38 C.F.R. § 5107(b) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board has carefully considered the Veteran's hearing testimony and written submissions to VA.  The Board appreciates the assertions made by the Veteran that his current hypertension was caused or aggravated by herbicide exposure or his service-connected diabetes, that he has a current diagnosis of PTSD, and that his claimed hepatitis B is related to service.  The Board does not doubt the sincerity in his belief.  However, as a layperson, the Veteran is not competent to diagnose PTSD or attribute his hypertension or hepatitis B to active service or service-connected disabilities.  See Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer').

For the foregoing reasons, the claims for service connection for hypertension, hepatitis B, and PTSD must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 

	
ORDER

Entitlement to service connection for hypertension is denied.
	
Entitlement to service connection for hepatitis B is denied. 

Entitlement to service connection for PTSD is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


